      Case 3:21-cv-00769-TKW-EMT Document 1 Filed 05/13/21 Page 1 of 10




                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF FLORIDA,
                              PENSACOLA DIVISION

 J4 DEVELOPMENT, INC.

           Plaintiff,
 v.                                                                     3:21-cv-769
                                                      Civil Action No. _______

 HEALTHMARK OF WALTON,                              JURY TRIAL DEMANDED
 INC. DBA HEALTHMARK
 REGIONAL MEDICAL CENTER;
 JAMES H. THOMPSON; AND
 MARY MARGARET THOMPSON

           Defendants.

                                ORIGINAL COMPLAINT

      Plaintiff J4 Development, Inc. (“J4 Development”) files this Original

Complaint against Defendants Healthmark of Walton, Inc. dba Healthmark Regional

Medical Center (“Healthmark”), James H. Thompson, and Mary Margaret

Thompson (collectively, the “Thompsons”) as follows:

              I.        NATURE OF THE ACTION AND JURY DEMAND

      1.       This is an action to, among other things, recover damages for breach of

contract, foreclose on a construction lien, and to recover reasonable attorneys’ fees

and costs. A trial by jury is demanded pursuant to Rule 38 of the Federal Rules of

Civil Procedure.

                          II.   JURISDICTION AND VENUE

      2.       Jurisdiction over the parties and subject matter of this action is proper

ORIGINAL COMPLAINT                                                          PAGE 1 OF 10
     Case 3:21-cv-00769-TKW-EMT Document 1 Filed 05/13/21 Page 2 of 10




in this Court pursuant to 28 U.S.C. § 1332 as there is complete diversity in

citizenship of the parties and the amount in controversy exceeds $75,000. This Court

has supplemental jurisdiction over the claims in this Complaint that arise under state

statutory and/or common law pursuant to 28 U.S.C. § 1367(a).

      3.     This Court has personal jurisdiction over the Defendants because they

are citizens of Florida, Healthmark’s principal place of business is in Florida, the

Thompsons, on information and belief and as the evidence is reasonably expected to

show, reside in Florida and are the fee simple titleholders of the real property at issue

in this action, which is located in Florida, as well as adjacent and other real property

located in Florida. In addition, the claims herein arise from contacts, acts, and a

contract Healthmark entered into and performed in the State of Florida.

      4.     Venue is properly founded in this judicial district pursuant to 28 U.S.C.

§ 1391(b) and (c) because a substantial part of the events giving rise to the claims in

this action occurred within this District. Further, the real property and improvements

thereon at issue in this action are located in Walton County, Florida in this District

and Division.

                                   III.   PARTIES

      5.     Plaintiff J4 Development is a corporation duly organized and existing

under the laws of the State of Texas, with its principal place of business in

Richardson, Texas.



ORIGINAL COMPLAINT                                                           PAGE 2 OF 10
     Case 3:21-cv-00769-TKW-EMT Document 1 Filed 05/13/21 Page 3 of 10




      6.     Defendant Healthmark is a corporation duly organized and existing

under the laws of the State of Florida with its principal place of business at 4413 US

Hwy 331 S, DeFuniak Springs, Walton County, Florida. Healthmark may be served

by serving its registered agent, James H. Thompson, Ph.D., at 4413 US Hwy 331 S,

DeFuniak Springs, Walton County, Florida 32583, or wherever he may be found.

      7.     James H. Thompson is, on information and belief and as the evidence

is reasonably expected to show, a citizen of and resides in Florida, and may be served

at his residence at 7383 San Ramon Drive, Milton, Florida 32583, or wherever he

may be found.

      8.     Mary Margaret Thompson is, on information and belief and as the

evidence is reasonably expected to show, a citizen of and resides in Florida, and may

be served at her residence at 7383 San Ramon Drive, Milton, Florida 32583, or

wherever she may be found.

                                    IV.    FACTS

      9.     J4 is a full-scale construction services provider, and its services include,

without limitation, providing casualty-related remediation and repair services for

commercial and residential properties. Pursuant to a Service Level Agreement dated

October 16, 2020 (the “Agreement”), J4 was hired by Healthmark to provide

remediation and repair services, which included, without limitation, providing

project management, labor, equipment, and materials, with respect to moisture-



ORIGINAL COMPLAINT                                                          PAGE 3 OF 10
     Case 3:21-cv-00769-TKW-EMT Document 1 Filed 05/13/21 Page 4 of 10




caused damages to the Healthmark Regional Medical Center (the “Work”) located

at 4413 US Hwy S, DeFuniak Springs, Walton County, Florida 32435 (the

“Property”). A true and correct copy of the Agreement is attached hereto as Exhibit

“A” and a legal description of the Property is attached hereto as Exhibit “B” and

both are incorporated herein by reference.

      10.    On October 16, 2020, at Healthmark’s request and direction, J4 began

performance of the Work under the Agreement. Among other terms, the Agreement

provides for J4’s weekly or bi-weekly progress billing of Healthmark with payment

of invoices due “net 10”, and that late payments are subject to 1.5% monthly interest.

(Ex. A, Agreement, at p. 3)

      11.    On    October    27,   2020,    Healthmark   recorded    a   Notice    of

Commencement with respect to J4’s Work in the Official Records of Walton

County, Florida in Book 3166, Page 1450. A true and correct copy of the recorded

Notice of Commencement is attached hereto as Exhibit “C” and incorporated herein

by reference.

      12.    During the performance of the Work, J4 regularly invoiced Healthmark

for J4’s charges associated with the Work, including without limitation, any agreed

and authorized changes, in accordance with the terms of the Agreement. On January

7, 2021, although J4’s Work under the Agreement was not yet completed,

Healthmark suddenly and unexpectedly instructed J4 to immediately cease all work



ORIGINAL COMPLAINT                                                        PAGE 4 OF 10
     Case 3:21-cv-00769-TKW-EMT Document 1 Filed 05/13/21 Page 5 of 10




and to remove all equipment and other items from the Property. J4 complied with

Healthmark’s instructions.      The total amount of $688,257.91 (not including

contractual interest charges which Healthmark owes for its failure to make timely

payment) is owing, due, and immediately payable by Healthmark under the

Agreement. Despite repeated demands by J4, Healthmark has failed and refused to

make payment.

      13.    On March 4, 2021, J4 recorded its Claim of Lien in the amount of

$688,257.91 in the Official Records of Walton County, Florida in Book 3186 at page

1533. A true and correct copy of the Claim of Lien is attached hereto as Exhibit “D”

and incorporated herein by reference. J4’s Claim of Lien was timely recorded within

ninety (90) days of the date of the last improvements furnished by J4 to the Property.

      14.    On March 18, 2021, J4 served its Claim of Lien on Healthmark and the

Thompsons, and Healthmark and the Thompsons received J4’s Claim of Lien on

such date. J4’s Claim of Lien was served on Healthmark and the Thompsons within

fifteen (15) days of its recording.

      15.    On April 14, 2021, J4 delivered its Final Payment Affidavit to

Healthmark, and Healthmark received J4’s Final Payment Affidavit on such date. A

true and correct copy of J4’s Final Payment Affidavit is attached hereto as Exhibit

“E” and incorporated herein by reference. This action is filed more than five (5)

days after the delivery and receipt of J4’s Final Payment Affidavit.



ORIGINAL COMPLAINT                                                        PAGE 5 OF 10
     Case 3:21-cv-00769-TKW-EMT Document 1 Filed 05/13/21 Page 6 of 10




      16.    On information and belief and as the evidence is reasonably expected

to show, Healthmark, as lessee, and the Thompsons, as lessors, entered into a 99-

year Lease of the real property described in Exhibit “B” hereto (the “Real

Property”) on February 24, 1998 (the “Lease”). On further information and belief

and as the evidence is further reasonably expected to show, when the Thompsons

entered into the Lease, and continuously through the date of the filing of this action,

they were and are the fee simple titleholders of the Real Property. On further

information and belief and as the evidence is further reasonably expected to show,

after the Lease was entered into, and in accordance with the Lease, Healthmark

constructed or caused the construction of the improvements currently located on the

Real Property and known as the Healthmark Regional Medical Center, to which J4

furnished improvements as described herein, and Healthmark has been the operator

of such medical facility at all relevant times.

      17.    Among other terms, the Lease requires Healthmark as lessee to

maintain and repair the Real Property and all improvements located thereon.

Specifically, the Lease provides in pertinent part as follows:

      Lessee shall, throughout the term of this lease, at its own cost, and
      without any expense to Lessor, keep and maintain the premises,
      including all buildings and improvements of every kind that may be a
      part thereof, and all appurtenances thereto, including sidewalks
      adjacent thereto, in good, sanitary, and neat order, condition and repair,
      and, except as specifically provided herein, restore and rehabilitate any
      improvements of any kind that may be destroyed or damaged by fire,
      casualty, or any other cause whatsoever. Lessor shall not be obligated

ORIGINAL COMPLAINT                                                         PAGE 6 OF 10
     Case 3:21-cv-00769-TKW-EMT Document 1 Filed 05/13/21 Page 7 of 10




      to make any repairs, replacements, or renewals of any kind, nature, or
      description whatsoever to the demised premises or any buildings or
      improvements thereon.

(emphasis added). The improvements which Healthmark contracted with J4 to

furnish were made by Healthmark as lessee in accordance with its Lease with the

Thompsons as lessors.

      18.    In addition, the Lease does not contain any provision expressly

prohibiting the Thompsons’ interest in the Property from being subject to liens for

improvements made by Healthmark as lessee.             In fact, the Lease expressly

recognizes and acknowledges that liens may be filed on the Property, and expressly

addresses Healthmark’s rights and obligations in the event of such occurrence.

                           V.    CAUSES OF ACTION

                                     COUNT I
                                (Breach of Contract)

      19.    J4 repeats and realleges the allegations set forth in paragraph numbers

1 - 18 above and incorporates the same as if fully set forth herein.

      20.    J4 and Healthmark entered into a valid and enforceable contract (i.e.,

the Agreement).

      21.    J4 performed all of its obligations under the Agreement through

January 7, 2021.

      22.    Healthmark breached the Agreement by failing to pay all amounts due

and owing to J4 for the Work provided and performed by J4 under the Agreement

ORIGINAL COMPLAINT                                                      PAGE 7 OF 10
     Case 3:21-cv-00769-TKW-EMT Document 1 Filed 05/13/21 Page 8 of 10




through January 7, 2021.

         23.   Healthmark’s breach of the Agreement caused injury to J4.

         24.   J4 is entitled to recover all compensatory, actual, general,

consequential, and special damages resulting from Healthmark’s breach of the

Agreement.

                                     COUNT II
                                    (Foreclosure)

         25.   J4 repeats and realleges the allegations set forth in paragraph numbers

1 - 18 above and incorporates the same as if fully set forth herein.

         26.   J4 has a perfected lien on the Property (both the leasehold estate and

the fee simple estate) and is entitled to all remedies available under Chapter 713 of

the Florida Statutes, including, without limitation, an order that a sale of the Property

be held to satisfy J4’s lien if the amount due J4 is not paid within the time set by this

Court.

                        VI.      CONDITIONS PRECEDENT

         27.   All conditions precedent have occurred or have been performed,

excused, or waived, including without limitation, under Chapter 713 of the Florida

Statutes.

                                       PRAYER

         FOR THESE REASONS, Plaintiff J4 Development, Inc. respectfully

requests the following relief:

ORIGINAL COMPLAINT                                                           PAGE 8 OF 10
     Case 3:21-cv-00769-TKW-EMT Document 1 Filed 05/13/21 Page 9 of 10




      a) Judgment against Defendant Healthmark of Walton, Inc. and in favor of

         J4 Development, Inc. for all compensatory damages for its claim against

         Healthmark for breach of the Agreement, including all actual, general,

         consequential, and special damages;

      b) Ordering an accounting of the sum due J4 under the Agreement and under

         the judgment;

      c) Declaring J4 to have a lien on the Property, including without limitation,

         the leasehold estate and the fee simple estate;

      d) Ordering a sale of the Property (both the leasehold estate and the fee

         simple estate) to satisfy J4’s lien if the amount due J4 is not paid within

         the time set by this Court;

      e) Foreclosing, if any, the right(s), title(s), interest(s), and lien(s) of

         Defendants and all parties claiming by, through, under, or against them

         since the filing of the Notice of Lis Pendens, filed contemporaneously with

         the filing of this action;

      f) Entering a deficiency judgment for J4 against Healthmark if the proceeds

         of sale are insufficient to pay the sum due J4;

      g) Awarding J4 reasonable attorneys’ fees incurred through the trial of this

         action and the entry of final judgment herein as well as any post-judgment

         proceedings herein and such reasonable attorneys’ fees as may be incurred



ORIGINAL COMPLAINT                                                       PAGE 9 OF 10
    Case 3:21-cv-00769-TKW-EMT Document 1 Filed 05/13/21 Page 10 of 10




         by J4 through any appeal, and court costs;

      h) Awarding pre-judgment and post-judgment interest at the maximum rate

         allowed by law; and,

      i) Awarding any and all further relief to which J4 may show itself entitled.



Dated: May 13, 2021                   Respectfully submitted,

                                      SPENCER FANE LLP

                                      By:   /s/ J. Kirby McDonough
                                            J. Kirby McDonough
                                            FL Bar No.79031
                                            kmcdonough@spencerfane.com
                                            201 North Franklin Street, Suite 2150
                                            Tampa, FL 33602
                                            Telephone: 813-424-3501
                                            Facsimile: 813-405-8904

                                      ATTORNEYS FOR PLAINTIFF
                                      J4 DEVELOPMENT, INC.




ORIGINAL COMPLAINT                                                      PAGE 10 OF 10
